In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-06-114 CV

____________________


ENDOVASC, INC. A/K/A ENDOVASC LTD., INC., Appellant


V.


THE DOW CHEMICAL COMPANY, Appellee




On Appeal from the 359th District Court
Montgomery County, Texas

Trial Cause No. 03-08-06181-CV 




ORDER 
 Our Opinion issued on December 13, 2007, motion for rehearing was overruled on
January 17, 2008, no petition for review has been filed, and our mandate has not yet issued. 
On February 25, 2008, we received a suggestion of bankruptcy alleging Endovasc, Inc. filed
a bankruptcy proceeding in Case No. 08-30581 in the United States Bankruptcy Court for the
Southern District of Texas, Houston Division, on February 3, 2008.  The appeal is abated for
administrative purposes only, and will be treated as a closed case unless timely reinstated by
proper motion.  Tex. R. App. P. 8.
	ORDER ENTERED February 28, 2008.
								PER CURIAM		
Before Gaultney, Kreger and Horton, JJ.